Order entered October 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00401-CV

                LRF1 DALLAS LOGISTICS 1 LLC, Appellant

                                        V.

CITY OF CARROLLTON AND BRETT KING, BUILDING OFFICIAL OF
        THE CITY, IN HIS OFFICIAL CAPACITY, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                                     ORDER

      We REINSTATE this appeal which we abated after the parties informed the

Court they had settled, but the appeal could not be dismissed until certain terms of

the agreement were satisfied. According to the parties at the time we abated the

appeal, those certain terms were to be satisfied by October 15, 2020. Although

more than ten days have passed since the terms were to be satisfied, the parties

have not communicated with the Court.
      Appellant’s brief was due to be filed when we abated the appeal.

Accordingly, we ORDER appellant to file either its brief or a motion to dismiss

the appeal no later than November 30, 2020.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE